Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary. The current abstract fails to provide any meaningful details about chemical aspects of the composition.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
uncoating metallic thermoplastic composition” is not understood in the claims. While the definition “not suitably made for a coating method or coating process” is found at page 2 line 21 of the specification, this definition has multiple interpretations and perhaps excludes all conceivable compositions. “For a coating” is future intended use for the composition.  All thermoplastic articles presumably would have the ability to receive a coating. Secondly, virtually any thermoplastic composition has the innate ability to be formed into a film and lain atop some article which would be considered a “coating process”. Are all compositions that potentially could be used in a coating process outside the scope of the claims?  It is not clear to what extent “uncoating” limits the composition.
The meaning “ethylene-acrylic mixed resin” in claims 1,5 and 6 is unclear. Page 3 line 23-25 of the specification appears to indicate a mixture of an acrylic resin with a separate ethylene resin is intended. Later (page 13 line 15) applicant indicates a copolymer of ethylene with an acrylate such as methylacrylate is intended. A mixture of two polymers is distinct from a copolymer.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5,11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107746558.
The reference exemplifies (#3) a blend of 30 parts polycarbonate, 22.8 parts PBT, 30 parts AB-30000N1, 5 parts PTW, 10 parts HYFE-300 and 2.2 parts additives. The polycarbonate qualifies as applicant’s polycarbonate. PBT is applicant’s preferred polyester (see applicant’s footnotes to table 1). PTW (paragraph 33) is an ethylene/butylacrylate/glycidylacrylate terpolymer which qualifies as applicant’s “ethylene-acrylic mixed resin” in view of the fact that applicant considers ethylene/acrylate copolymers (see applicant’s footnotes to table 1) to meet the limitation. HYFE-300 (paragraph 35) is iron powder which qualifies as applicant’s metallic particle.

	In regards to applicant’s dependent claims:
	The polycarbonate has a Mv of 25,000 (paragraph 32).
	The polyester has an intrinsic viscosity of 1.05 (paragraph 31).
	Claim 4 merely limits what qualifies as claim 1’s “graft” – not that a graft must be present.

	The additives include antioxidants (paragraph 39).
	The composition is molded into test articles (paragraph 68).

Claims 1-5,11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107841098.
The reference exemplifies (#6) a blend of 47 parts polycarbonate, 7.8 parts PBT, 20 parts AB-30000N1, 5 parts PTW, 5 parts HYFE-300, 10 parts PBS-64HW and 2.2 parts additives. The polycarbonate qualifies as applicant’s polycarbonate. PBT is applicant’s preferred polyester (see applicant’s footnotes to table 1). PTW (paragraph 35) is an ethylene/butylacrylate/glycidylacrylate terpolymer which qualifies as applicant’s “ethylene-acrylic mixed resin” in view of the fact that applicant considers ethylene/acrylate copolymers (see applicant’s footnotes to table 1) to meet the limitation. HYFE-300 (paragraph 40) is iron powder which qualifies as applicant’s metallic particle.

	In regards to applicant’s dependent claims:
	The polycarbonate has a Mv of 25,000 (paragraph 34).
	The polyester has an intrinsic viscosity of 1.05 (paragraph 33).
	Claim 4 merely limits what qualifies as claim 1’s “graft” – not that a graft must be present.

	The PBS-64HW is a flame retardant (paragraph 36).
	The composition is molded into test articles (paragraph 72).

Claims 1,4,5,7-9,11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103554868.
	The reference exemplifies (#9 paragraph 49) a blend of 50 parts polycarbonate, 50 parts polylactic acid, 10 parts of a core/shell toughening agent, 0.6 parts aluminum powder,0.8 parts pearlescent pigment, 0.4 parts antioxidants and 0.7 parts lubricant. Polylactic acid is a polyester. Normalized to 100% this becomes:

             44% polycarbonate
	  44% polylactic acid
              9% core/shell
              0.5% aluminum powder
	   1.7% additives

	In regards to applicant’s dependent claims:
	The core/shell has a butadiene core and a butyl acrylate shell (paragraph 49).
Claim 5 merely limits what qualifies as claim 1’s “ethylene-acrylic” – not that a ethylene-acrylic must be present.
	The aluminum powder should have a size of 8-100µ (paragraph 16).
.

Claims 1,2,4,5,7,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaggar 6989190.
	Gaggar claims (#7) a blend of polycarbonate, polyester, and impact modifier such as MBS core/shell and 0.0001-7% aluminum flakes. The ratio of polycarbonate to polyester is 95-20/5-80 (Gaggar’s claim 3) and the amount of impact modifier 1-30% (Gaggar’s claim 3). Although no example meets all of applicant’s limitations simultaneously, the claimed amounts overlap and necessarily render obvious applicant’s claims. Also note examples such as #10 that includes 41.7% polycarbonate, 41.7% polyester, 15% ABS and 1.2% glass/silver flakes.

	In regards to applicant’s dependent claims:
	The polycarbonate may have a molecular weight of 20,000-100,000 (col 5 line 49).
	The MBS is a graft of methylmethacrylate and styrene upon polybutadiene (col 9 line 54-60).
Claim 5 merely limits what qualifies as claim 1’s “ethylene-acrylic” – not that a ethylene-acrylic must be present.
	Various additives (col 18 line 2-10) may be included.
	The composition is useful as automotive parts (col 19 line 58).

s 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN103554868 or Gaggar 6989190 in view of KR2019072147.
	CN103554868 and Gaggar teach aluminum filled polycarbonate/polyester/impact modifier compositions as explained above.
	Neither suggest that a combination of two different types of aluminum be used.
KR2019072147 suggests (paragraph 13) and exemplifies (#1-3) polycarbonate compositions that employs both aluminum of 9.5µ and aluminum of 30µ in polycarbonate compositions at a 0.5/0.5 and a 1/0.5 ratio. The use of both simultaneously is said to result in good properties (paragraph 7).

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Neuray 4482672 in view of KR2019072147.
	Neuray exemplifies (#24-26,28-31) blends of 47.6-52.6 parts polycarbonate, 36.9-40.7 parts polybutylene terephthalate (ie applicant’s polyester), 0.5-4 parts ethylene/butylacrylate/acrylic acid terpolymer and 5-10 parts core/shell IX. The ethylene/butylacrylate/acrylic acid terpolymer qualifies as applicant’s “ethylene-acrylic mixed resin” in view of the fact that applicant considers ethylene/acrylate copolymers (see applicant’s footnotes to table 1) to meet the limitation. Collectively, the terpolymer + core/shell meet applicant’s “impact reinforcing agent”.
	This example lacks the metallic particle of applicant’s claims. However, Neuray does suggest fillers (col 8 line 8-13) and pigments (footnotes to table II) may be added.
	It is known to add metal particles to polycarbonate compositions to obtain a metallic texture as shown by KR2019072147 (abstract, examples).


	In regards to applicant’s dependent claims:
	The polycarbonate’s molecular weight should be 20,000-80,000 (col 4 line 42 of Neuray). Additionally, the cited example’s polycarbonate (col 8 line 45) is said to have a relative viscosity of 1.285 @0.5g/dl. This is a 0.285 specific viscosity. The intrinsic viscosity is 0.285/0.5 or 0.57dl/g. The intrinsic viscosity is related to Mw by the well known equation:
	Ŋ = 0.000123 M.83
	The molecular can be calculated to be 26,000.
	Hironaka 2013/0231435 paragraph 363 is cited for the above equation.
	Neuray’s PBT’s intrinsic viscosity is 1.18dl/g (col 8 line 52).
	Neuray’s core/shell may have a methylmethacrylate graft shell (col 7 line 21) and diene or acrylic cores (col 6 line 65; col 7 line 7).
	The cited example’s terpolymer is 89% ethylene and 11% acrylic. However, Neuray more broadly suggests a terpolymer of 3-5% acrylic acid and 10-14% butylacrylate. The remainder (ethylene) would necessarily be 71-87%. Any terpolymer within these ranges would have been obvious.
	The ratios of terpolymer to core/shell in Neuray’s examples include 0.5/5, 1/5, 2/5, 4/5, 1/10, 2/10 and 4/10.
KR2019072147 suggests (paragraph 13) and exemplifies (#1-3) polycarbonate compositions that employs both aluminum of 9.5µ and aluminum of 30µ in 
	Nucleating agents, flame retardants etc may be added (Neuray col 8 line 7,20). 
	The compositions are useful in the automotive sector (col line 28 of Neuray).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lakeman 2016/0297963 in view of KR2019072147.
	Lakeman exemplifies (#4,6) blends of 52.35-56.3 parts polycarbonate, 35 parts polyethylene terephthalate (ie applicant’s polyester), 1.1 parts Amplify EA101, 5-9 parts Metablen S2200, 2.4 parts Versify3401, 0.2 parts antioxidant and 0.15 parts light stabilizer. Amplify EA101 is inherently an 82/18 ethylene/ethylacrylate copolymer (see table 1 of Halbersberger 2020/0115541). Metablen S2200 (paragraph 79) is inherently a core/shell polymer.

	This example lacks the metallic particle of applicant’s claims. However, Lakeman does suggest fillers and pigments (paragraph 62) may be added.
	It is known to add metal particles to polycarbonate compositions to obtain a metallic texture as shown by KR2019072147 (abstract, examples).
	It would have been obvious to add metallic particles to Lakeman’s composition to obtain an object exhibiting a metallic effect. 

	In regards to applicant’s dependent claims:
	The polycarbonate’s molecular weight should be 15,000-43,000 (paragraph 13 of Lakeman). 
	Lakeman’s polyester’s intrinsic viscosity should be 0.6-1.5 (paragraph 52).
	Metablen S2200 inherently has a methylmethacryate/glycidylacrylate shell and a butylacrylate/siloxane core (see Hayata 2010/0204390 paragraph 67,72,107).
	The ratios of Amplify EA101 to core/shell in Lakeman’s examples is 1.1/5 and 1.1/9.

	 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        1/27/22